DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 102(a) as being anticipated by applicant’s submission of prior art Wang et al (WO 2017/143047).
Regarding claim 1, Wang discloses a method for adjusting parameter values for a virtual subset of a networkThe received network slice information … may be presented to the user via the user interface for further human intervened network slice selection”), with an angular coordinate assigned to one parameter and a radial coordinate assigned to the value of that parameter ([0034], [0051], core network capabilities and to dynamically customize the network capability for different diverse use cases, [0035])	, where the method comprises
acquisition 
distribution comprising:
stimating, based on predetermined rules, of one or more second input parameters depending on the modified value of the first input parameter ([0051] states that "The received Network slice information ... may be presented to the user via the user interface for further human intervened network slice selection"); changing radial components respectively associated with the values on the graphical interface of the one or more second parameters ([0051] states that "The received Network slice information ... may be presented to the user via the user interface for further human intervened network slice selection"), depending on the estimated values of the one or more second input parameters ([0051] states that "The received Network slice information ... may be presented to the user via the user interface for further human intervened network slice selection"); and applying the changed value of the first input parameter and the estimated values of the one or more second input parameters as output parameter values for the network slice ([0051] states that "The received Network slice information ... may be presented to the user via the user interface for further human intervened network slice selection").
Regarding claim 2, Wang discloses the method according to claim 1, wherein the parameters for the network slice are selected from the data rate, geographic coverage, number of connections, security level, cost of the service, latency, service quality and frequency used by the network slice ([0037], include slice information with parameters: identifier  of the network slice, priority of network  slice,  service class, QoS targets, mobility support, security  service, … ).
Regarding claim 4, Wang discloses the method according to laim 1 comprisingdistributing on the graphic interface of input parameter values proposed by the operator of the network slice ([0051], “The received network slice information … may be presented to the user via the user interface for further human intervened network slice selection”).
Regarding claim 5, Wang discloses the method according to laim 1, wherein changing the value of the first input parameter is done by a user by means of a human-machine interface ([0051], “The received network slice information … may be presented to the user via the user interface for further human intervened network slice selection”).
Regarding claim 6, Wang discloses the method according to laim 1, wherein changing the value of the first input parameter is done automatically in order to correspond to an actual value of the parameter from the network slice ([0051], “The received network slice information … may be presented to the user via the user interface for further human intervened network slice selection”).
Claim 7 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Wang, Abstract: “A network control node,” a system and Figure 5, “WRTU,” e.g., a terminal).
Regarding claim 8, Wang discloses a user terminal The received network slice information … may be presented to the user via the user interface for further human intervened network slice selection”).
9. (Cancelled)
Claim 10 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Wang, [0129], “a processor associated with software …and computer program  incorporated in a computer readable medium”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Wang et al (WO 2017/143047) in view of applicant’s submission of prior art GSMA: “An Introduction to Network Slicing.”
Regarding claim 3, Wang discloses claim 1 as above but, does not expressly disclose  wherein the polar coordinate associated with a parameter is fixed, advantageously equal to 360°/N, where N is the number of input parameters with which polar coordinates were associated.
GSMA discloses the polar coordinate associated with a parameter is fixed, advantageously equal to 360°/N, where N is the number of input parameters with which polar coordinates were associated (Page 12, “Network Slicing Customization.”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the mechanism of Wang with the mechanisms of GSMA document to include indication of configuration(s) or corresponding the polar coordinate associated with a parameter is fixed, advantageously equal to 360°/N, where N is the number of input parameters with which polar coordinates in order to enhance the capabilities and functionality that the mobile network offers to customers or users.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644